In re George Batiste, applying for Motion to Enforce this Court’s Order dated September 22, 2000; Parish of St. James, 23rd Judicial District Court, Division D, No. 2601; to the Court of Appeal Fifth Circuit, No. 99-KH-1336.
Motion to Enforce granted. The district court is ordered to comply with this Court’s earlier order, see State ex rel. George Batiste v. State, 00-0398 (La.9/22/00), 768 So.2d 30, within thirty days, if it has not done so already. The district court is further ordered to provide this Court with proof of compliance.